Citation Nr: 1130007	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  05-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling for osteoarthritis, with a separate 10 percent rating for instability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1967 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued and confirmed a prior rating of 10 percent for chondromalacia of the left knee.  In July 2007, the RO granted a separate rating for the left knee (laxity and instability, effective September 26, 2005).  In February 2008, the Veteran was given a temporary total rating for the left knee chondromalacia from July 11, 2007, to August 31, 2007, because he underwent left knee surgery.  After that, the 10 percent rating was resumed.  

In March 2006, the Veteran testified before a decision review officer at the St. Petersburg, Florida, RO.  A transcript is in the file.  While the Veteran initially requested a Board hearing on his September 2007 appeal, he withdrew this request in July 2008.  

In December 2010 and April 2011, the Veteran filed new claims for his head, neck, back, and ear due to injuries he sustained after a fall in August 2005.  An August 2005 record shows a diagnosis of a fall with a laceration to the left ear and a left knee and right elbow contusion.  The Veteran is already service-connected for his neck and back, but he is not service-connected for his ear and head.  It appears the Veteran is filing claims for service connection for the ear and head secondary to the left knee disability and increased rating claims for the neck and back.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

At the January 2008 VA examination, the Veteran reported having arthroscopic surgery in July 2007.  At the time of the examination, the Veteran had some of those private records for the examiner to review, but the only records currently in the file regarding the surgery are some pictures from the arthroscopy.  In June 2008, the Veteran submitted a statement from Dr. Doster, who performed the arthroscopy.  At a March 2010 VA examination, the Veteran reported having a meniscal tear in the left knee prior to the surgery.  

In February 2009, the Veteran submitted a letter stating that his surgery took place at Bloomington Bone and Joint Clinic, 639 Walker Street, Bloomington, Indiana, 47403.  There is no evidence in the file that the Veteran has been sent an authorization and consent form so that the private medical records from this organization may be obtained.  

On remand and with any necessary assistance from the Veteran, request the private records so that the Veteran's service-connected knee disability may be properly rated.  

Accordingly, the case is REMANDED for the following action: 

1.  With any necessary assistance from the Veteran, request records from Bloomington Bone and Joint Clinic, 639 Walker Street, Bloomington, Indiana, 47403.  Associate these records with the file.  A negative response should be associated with the file.  

2.  Re-adjudicate the issue of entitlement to an increased rating for the left knee, currently evaluated as 10 percent disabling for osteoarthritis, with a separate 10 percent rating for instability.  If any benefit remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal, as well as a summary of the evidence received since the issuance of the most recent supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

